

115 S725 IS: Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 725IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mr. McCain introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the intentional hindering of immigration, border, and customs controls, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Transnational Criminal Organization Illicit Spotter Prevention and Elimination Act.
		2.Unlawfully hindering immigration, border, and customs controls
			(a)Enhanced penalties
 (1)In generalChapter 9 of title II of the Immigration and Nationality Act (8 U.S.C. 1351 et seq.) is amended by adding at the end the following:
					
						295.Unlawfully hindering immigration, border, and customs controls
 (a)Illicit spottingAny person who knowingly transmits, by any means, to another person the location, movement, or activities of any Federal, State, local, or tribal law enforcement agency with the intent to further a Federal crime relating to United States immigration, customs, controlled substances, agriculture, monetary instruments, or other border controls shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both.
							(b)Destruction of United States border
 controlsAny person who knowingly and without lawful authorization destroys, alters, or damages any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry or otherwise seeks to construct, excavate, or make any structure intended to defeat, circumvent, or evade any such fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control the border or a port of entry—
 (1)shall be fined under title 18, United States Code, imprisoned not more than 10 years, or both; and
 (2)if, at the time of the offense, the person uses or carries a firearm or who, in furtherance of any such crime, possesses a firearm, that person shall be fined under such title 18, imprisoned not more than 20 years, or both.
 (c)Conspiracy and attemptAny person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same manner as a person who completes a violation of such subsection..
 (2)Clerical amendmentThe table of contents in the first section of the Immigration and Nationality Act is amended by inserting after the item relating to section 294 the following:
					Sec. 295. Unlawfully hindering
				immigration, border, and customs
				controls..
				(b)Prohibiting carrying or use of a firearm
 during and in relation to an alien smuggling crimeSection 924(c) of title 18, United States Code, is amended—
 (1)by striking For purposes of this subsection, each place such phrase appears; (2)in paragraph (1)—
 (A)in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place that term appears; and
 (B)in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence;
 (3)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margin accordingly;
 (4)by redesignating paragraphs (2), (3), and (4) as subparagraphs (D), (C), and (B), respectively, and adjusting the margin accordingly;
 (5)by transferring subparagraph (B), as redesignated, to appear before subparagraph (C), as redesignated;
 (6)by transferring subparagraph (D), as redesignated, to appear after subparagraph (C), as redesignated;
 (7)by redesignating paragraph (5) as paragraph (2) and transferring the redesignated paragraph to appear after paragraph (1);
 (8)by inserting after paragraph (2), as redesignated and transferred, the following:  (3)As used in this subsection—
 (A)the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality Act (8 U.S.C. 1324(a), 1327, and 1328);; and
 (9)in paragraph (3), as redesignated— (A)in subparagraph (B), as redesignated, by striking the period at the end and inserting a semicolon; and
 (B)in subparagraph (C)(ii), as redesignated, by striking the period at the end and inserting ; and. (c)Conforming amendments (1)Bankruptcy codeSection 707(c)(1)(B) of title 11, United States Code, is amended by striking section 924(c)(2) and inserting section 924(c)(3)(D);
 (2)Criminal codeTitle 18, United States Code, is amended— (A)in section 844(o)—
 (i)by striking section 924(c)(3) and inserting section 924(c)(3)(C); and (ii)by striking section 924(c)(2) and inserting section 924(c)(3)(D);
 (B)in section 1028(b)(3)(B), by striking section 924(c)(3) and inserting section 924(c)(3)(C); and (C)in section 4042(b)(3)—
 (i)in subparagraph (A), by striking section 924(c)(2) and inserting section 924(c)(3)(D); and (ii)in subparagraph (B), by striking section 924(c)(3) and inserting section 924(c)(3)(C).
 (3)PrisonsSection 3(1) of the Interstate Transportation of Dangerous Criminals Act of 2000 (42 U.S.C. 13726a(1)) is amended by striking section 924(c)(3) and inserting section 924(c)(3)(C).
 (d)Statute of limitationsSection 3298 of title 18, United States Code, is amended—
 (1)by inserting or 295 after 274(a); and
 (2)by inserting (8 U.S.C. 1324(a) and 1363b) after Immigration and Nationality Act.